Citation Nr: 0932145	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  99-07 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral knee 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lower back 
disability.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cervical spine 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1969 to April 
1971.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a November 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in February 2004.  The Board 
remanded these claims in August 2004 and June 2006.  
Unfortunately, the appeal is again REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.

The Veteran has indicated on several statements, specifically 
in September 1997 and September 1998 that his back was 
further injured by surgery completed by a VA physician.  This 
is an inferred claim for entitlement under 38 U.S.C.A. § 
1151, and is REFERRED to the RO for appropriate action.


REMAND

The Veterans Law Judge who conducted the February 2004 
hearing in this case is no longer employed by the Board.  
Additionally, only a partial transcript of the hearing is 
included in the claims file.  In an August 2004 remand, the 
Board instructed the AMC to determine whether the Veteran 
desired an additional hearing.  The Veteran responded in 
January 2005 that he did desire a hearing to be held in 
Memphis, Tennessee.  In that same letter, the Veteran 
included his new address.

The RO sent the Veteran a letter in August 2005, informing 
the Veteran that hearings were only held at the RO in 
Nashville, with instructions for the Veteran to respond if he 
desired a hearing in Nashville.  This letter was sent to an 
incorrect address of 934 XXX instead of the 931 XXXX the 
Veteran indicated in his statement from January 2005.  A 
report of contact from September 2005 indicated the RO 
attempted to call the Veteran, but did not establish contact.

Subsequently, as instructed in the Board's June 2006 remand, 
Veterans Claims Assistance Act (VCAA) notices and 
Supplemental Statements of the Case were sent to the Veteran 
on multiple occasions, but were returned as undeliverable.  
None of these letters were sent to the address the Veteran 
most recently indicated was his correct address.

The Board notes that it is presumed that government officials 
have properly discharged their official duties.  Clear 
evidence to the contrary is required to rebut this 
"presumption of regularity."  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992).  The presumption of regularity applies to 
procedures at the RO.  Mindenhall v. Brown, 7 Vet. App. 271 
(1994).  Use of an incorrect address for a claimant 
constitutes the "clear evidence" required to rebut the 
presumption of regularity.  Crain v. Principi, 17 Vet. App. 
182, 187 (2003).

Because such hearings for the Board are scheduled by the RO, 
a remand of this matter is required in this case.  See 38 
C.F.R. § 20.704 (2008).  Thus, the case should be returned to 
the RO in order to schedule the Veteran for a hearing, with a 
notice letter of such hearing sent to Veteran's last known 
correct address or, if such address has been updated, to the 
updated address.

Accordingly, the case is REMANDED for the following actions:

1.  Using the Veteran's last known 
address of 931 XXXX (see claims folder 
for the remainder of the address), 
Memphis, Tennessee, 38105, determine 
whether he wishes to testify before a 
Veterans Law Judge in-person at a VA 
Regional Office, or via videoconference 
at a VA Regional Office.

2.  The RO should take appropriate 
steps to schedule the Veteran for a 
hearing at the RO before a Veterans Law 
Judge at the earliest opportunity, 
following the usual procedures as set 
forth in 38 U.S.C.A. § 7107 (West 2002 
& Supp. 2009) and 38 C.F.R. § 20.704.

After the hearing is conducted, or in 
the event the Veteran withdraws his 
request for hearing, or fails to appear 
at the scheduled hearing, the case 
should be returned to the Board.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

